DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group (II), claims 7-15, in the reply filed on 12/07/20 is acknowledged.
Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ives (US 2009/0295500) in view of Tayrani et al. (US 2004/0217823, hereafter Tayrani).
Regarding claim 7, Ives, at least as shown in figure 1, discloses a  signal divider comprising:
one or more substrates (multilayer PCB; fig. 1);
a plurality of signal traces (propagation traces) disposed on a surface of one of the one or more substrates and configured to provide matched impedances at three ports (major port , minor ports), a signal (a signal propagation trace) received at a first of the three ports being divided substantially equally and provided to a second and third of the three ports, and signals received at the second and third of the three ports being combined and provided to the first of the three ports (see par.16);  and
a resistive element (surface mount resistor 212, par.17) coupling the second and third of the three ports (minor ports).
	Ives does not disclose the resistive element is formed of a resistive ink.
	However, a resistive element is formed of resistive ink is old and well known in the art.  For example, Tayrani, as shown in figure 2, paragraph 47, discloses a Wilkinson divider/combiner having a load matching resistor 44 formed of resistive ink.

	Regarding claim 8, Ives discloses the one or more substrates inherently can be two  substrates and the plurality of signal traces inherently can be disposed between the two substrates.
Alternatively, it would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have the one or more substrates is two substrates and the plurality of signal traces is disposed between the two substrates, since substrates are laminated or stacked on top of each other is old and well known in the art of PCB. 
	Regarding claim 10, Ives does not disclose the total thickness is 10 mils or 
less.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have the total thickness is 10 mils or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 11, Ives, clearly shown in figure 1, discloses four output ports (110, 112, 122, 120) fed by additional signal traces, the additional signal traces coupled to the second and third of the three ports, the additional signal traces configured to 
Regarding claim 12, Ives does not disclose the one or more substrates has a 
combined total thickness less than 13 mils. 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have the one or more substrates has a combined total thickness less than 13 mils, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ives and Tayrani as applied to claim 8 above, and further in view of Dias et al. (US 2018/0323128, hereafter Dias).
Regarding claim 9, Ives does not disclose one or more milled trenches through the two substrates, the milled trenches being filled with a conductive ink to form substantially electrically continuous structures configured to shield electromagnetic energy.
Dias, as shown in figues 1A-1G, discloses one or more trenches being filled with a conductive ink to form substantially electrically continuous structures configured to shield electromagnetic energy (fig.1E, par.32).
It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have one or more trenches through the two substrates, the trenches being filled with a conductive ink to form substantially 
It is noted that the term “milled trenches” is considered as a process limitation in a product claim and is treated in accordance with MPEP 2113.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process". In re Thorpe, 777Fo 2d 695,698 USPQ 964, 966 (Fed.   Cir.1985). See also MPEP 2113.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ives and Tayrani and further in view of Dias.
Regarding claims 13-15, as already discussed in claims 7-9, Ives and Tayrani and further in view of Dias discloses every limitation recited in the claim, except two substrates bonded together and having a total thickness less than 13 mils.
 It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have two substrates bonded together and having a total thickness less than 13 mils, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The Examiner considers the prior art references listed in the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293.  The examiner can normally be reached on Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HOA C NGUYEN/           Primary Examiner, Art Unit 2847